

116 SJ 64 IS: Relating to the use of military force against the Islamic Republic of Iran. 
U.S. Senate
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS2d SessionS. J. RES. 64IN THE SENATE OF THE UNITED STATESJanuary 8, 2020Mr. Merkley (for himself, Mr. Paul, Mr. Markey, Ms. Warren, Mr. Wyden, Mr. Van Hollen, and Mr. Sanders) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the use of military force against the Islamic Republic of Iran. 
	
 1.Use of military force against the Islamic Republic of IranNeither the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) nor the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) may be interpreted as a statutory authorization for the use of military force against the Islamic Republic of Iran.